Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments and arguments) is acknowledged.  The amendments and arguments thereto have overcome the rejections of record, but raised new rejection(s) necessitated by amendment.
Claims 1-9 are now pending with the cancellation of claim 10. 

Allowable Subject Matter
	An updated structure search was carried out specific to the elected KDA peptide ‘alone’ (consisting of) or by extension only that tripeptide in repeat form from 2-10 integers, the latter now claimed, as well as a term search for the now expressly claimed rheumatoid arthritis (RA).  The prior art was not found to teach or reasonable suggest that now claimed.  While the elected KDA tripeptide is known within larger peptides and taught/suggested for treating RA (see previous art and rejection of record); and the KDA tripeptide alone is known (see e.g. Tseng et al. Using surface plasmon resonance to directly identify molecules in a tripeptide library that bind tightly to a vancomycin chip.  Analytical Biochemistry (2005), 336(2), 172-177:
RN   843658-11-7  HCAPLUS     
CN   D-Alanine, N2-acetyl-L-lysyl-D-α-aspartyl- (9CI)  (CA INDEX NAME)
  

    PNG
    media_image1.png
    281
    489
    media_image1.png
    Greyscale
;
the prior art of record was not found to reasonably teach or suggest specifically a KDA tripeptide repeat of 2—10 integers as now claimed after amendment for treating RA.  As such, were the claimed invention clearly amended to this product of KDA tripeptide with 2-10 repeat integers, the claimed invention would be in condition for allowance.

Election/Restrictions-Maintained
Applicant's election with traverse of Group II, claims 7-10, as drawn to the tripeptide species of KDA as to peptide formula I (where n may be 1-10 repeats), as drawn to the disease species of rheumatoid arthritis, in the reply filed on 3/7/22 is acknowledged.  The traversal is on the ground(s) that a lack of unity has not been shown.  This is not found persuasive for the reasons of record based on the prior art cited over the technical feature not shown to be ‘special’.  Therefore, the lack of unity was proper.  Further as evident in applicant’s own response page 3, the peptides are wholly distinct and require an individual search and application of prior art that is not coextensive and would not if found on any given peptide render obvious any other absent evidence to contrary, which applicant has not put on the record.  The same is fully applicable to the arguments and application of art over the disease species election.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 is examined on the merits as drawn to the elected species.
All remaining claims are withdrawn as not drawn to the elected group and/or species.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 has been amended to “wherein, X1 is [ ] and lysine (K)”.  As amended, the claim is indefinite with the term “and” not deleted, as it is unclear if applicant intended to retain within the claim either of the other two amino acid options of arginine (R) or histidine (H) (beyond the elected and still present lysine (K)).  Further amendment is required as intended, to either delete the term “and” or some alternative; e.g. retaining R and/or H (or some other amino acid).

Prior Art Made of Record But Not Relied Upon At This Time, Previously Noted
	The documents cited in the related PCT search report and written opinion, though not per se teaching or suggesting the elected peptide species here (KDA).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654